Title: To Thomas Jefferson from the Commissioners of the Treasury, 16 February 1787
From: Commissioners of the Treasury
To: Jefferson, Thomas



Sir
Board of Treasury February 16. 1787.

We are favored with your Letter of the 12th. of August last acknowledging the Receipt of ours of the 9th. of May and 25th. of June last, and advising us of your having received of Captain Paul Jones the sum of One hundred and twelve thousand, one hundred and seventy two Livres, two Sols and four deniers, being the balance which that Officer states to be due on the Prize money by him received of the Court of France. With respect to the Claims of Captain Jones they can only be decided on by the United States in Congress, who no doubt will be disposed to give all the weight to the pretentions of that officer to which they may be justly entitled.

Enclosed you will receive a certified Copy of an Act of the United States in Congress, directing and authoriseing you to cause the claim of the representatives of the late Mr. Daniel Schweighauser of Nantes against the United States of America to be adjusted in such manner as you should judge most for the Honor and Interest of the United States, together with the Documents which we conceive necessary for throwing proper Light on this Claim. You will observe that you are directed to apply to the discharge of the balance (if any) which may be found due to the Estate of Mr. Schweighauser the property which has been attached on account of this Claim; to what amount that property is, we cannot from any documents in this Office ascertain, or whether it consists of any other objects than the Arms belonging to the United States, which were in the Arsenal of Nantes. You will oblige us in obtaining a particular Abstract of the property referred to in the Act of Congress and in forwarding it to us as soon as possible together with the issue of the claim submitted to your adjustment.
We are sorry to observe that the Monies received by Captain Jones (after the deductions made from it) falls far short of the Sum which we supposed you would have received; and that part of these funds had been employed in reimbursing to Mr. Grand the sums which at your instance he had advanced for the objects mentioned in your letter amounting to 66,719 Livres.
No Account of Mr. Grands disbursements has been received at this Office since the 18th. July 1785. We presume that we shall receive them shortly, when we shall direct the proper entries to be made on these disbursements.
With respect to the payment made on the drafts of Mr. Dumas, Agent for the United States at the Hague, unless it was by your direction we know of no reason that Mr. Grand had for honoring these Drafts. As soon as we can ascertain the monies received by that Gentleman we will endeavor to make arrangements for the payment of his Salary in Holland, in future so that there may be no necessity of his drawing on Mr. Grand.
Our immediate attention shall be turned to making a proper remittance for your Salary for the present year, but it is necessary to observe that the public em[barr]assments for want of revenue encrease so rapidly, that it will be with the greatest difficulty that we shall be able to pay the expences of the Civil Establishment during the present year: all hopes of our being able to make any Remittances to the Foreign Officers or for the payment of Interest  &c. due on the French Loans are entirely vanished. The State of New York has rejected the reccom[men]dation of the United States in Congress to grant the Impost agreeably to the general System proposed by the Act of the 18th. April 1783, whilst some late proceedings of the Legislature of Pennsylvania, with respect to Requisitions, baffle all expectations of any effectual supply from that source: As we presume however that you will receive the Political detail of the situation of this Country from the Department of Foreign Affairs, we shall forbear dwelling on a subject the reflection on which from the nature of the trust reposed [in us] fills us with continual anxiety.
We have the Honor to be Sir, with great Respect Your Obedt. Hble. Servts.,

Samuel OsgoodWalter LivingstonArthur Lee

